Citation Nr: 1207178	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  99-21 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Propriety of reduction of compensation benefits from August 1, 1999 to November 5, 2004.


REPRESENTATION

Veteran represented by:	Sean Kendall, Attorney-at-Law


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran served on active duty from December 1976 to December 1979.

This matter comes to the Board of Veterans' Appeals (Board) from a February 2008 decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was filed in July 2008, a statement of the case was issued in April 2010, and a substantive appeal was received in June 2010.

In a November 3, 2010 decision, the Board denied entitlement to a disability rating in excess of 10 percent for chronic lumbar strain for the period prior to June 21, 1993, and granted entitlement to a disability rating of 20 percent for chronic lumbar strain from June 21, 1993 to July 20, 1999.  In the Introduction portion of the decision, the Board determined that the Veteran had failed to file a substantive appeal with regard to the issue of propriety of reduction of compensation benefits from August 1, 1999 to November 5, 2004.  Pursuant to an August 2011 Joint Motion for Remand (JMPR), the Court granted the Motion with regard to the part of the Board's decision which determined that it did not have jurisdiction of the issue of propriety of reduction of compensation benefits from August 1, 1999 to November 5, 2004 and remanded the issue for action consistent with the JMPR.  The Court dismissed the appeal as to the remaining issue of entitlement to an increased rating for chronic lumbar strain.  Thus, the RO is instructed to implement the Board's November 3, 2010 decision pertaining to the chronic lumbar strain.


FINDINGS OF FACT

1.  In May 1997, the Veteran informed VA that he was incarcerated at a state penal institution.

2.  VA was informed in July 1997 that the Veteran was incarcerated at a state penal institution on February 13, 1997, due to the commission of a felony, and was sentenced to 20 years incarceration.  

3.  At the time of his incarceration, service connection was in effect for lumbar strain, recurrent, chronic, rated 10 percent disabling, effective September 27, 1990.

4.  In July 1997, the RO proposed that the Veteran's compensation benefits be reduced to the 5 percent rate (one-half the rate of compensation), effective from April 15, 1997.  

5.  In September 1997, the RO reduced the Veteran's compensation benefits to 5 percent, effective from April 15, 1997.

6.  The Veteran was released from incarceration on November 5, 2004.

7.  Pursuant to a December 7, 2007 decision of the Board, in a January 2008 rating decision a 40 percent evaluation was assigned to lumbar strain, recurrent, chronic, effective July 21, 1999.

8.  Due to his incarceration, the Veteran's compensation benefits were reduced to the 10 percent disability rate of payment, for the period August 1, 1999 to November 4, 2004, and on November 5, 2004 his full compensation was reinstated.  


CONCLUSION OF LAW

For the period August 1, 1999 to November 5, 2004, the reduction of the Veteran's disability compensation to 10 percent due to incarceration for a felony conviction was proper.  38 U.S.C.A. §§ 1114(a), 5107, 5313 (West 2002); 38 C.F.R. §§ 3.103, 3.665 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

With regard to the Veteran's disagreement relating to his reduction in compensation, the Board notes that there is no dispute as to the relevant facts and the law is controlling.  Because the law, and not the evidence, is dispositive of this claim, the VCAA is not applicable.  Mason v. Principi, 16 Vet. App. 129 (2002).  Furthermore, the issue here does not arise from the receipt of a "substantially complete application" from the Veteran under 38 U.S.C.A. § 5103(a), but rather, arises by action of law under 38 U.S.C.A. § 5313, which requires a reduction of benefits for certain incarcerated veterans.  Thus, the VCAA is not applicable to this appeal, and further discussion of compliance with the VCAA is not required.

As there is no information or evidence which might be developed which could change the operation of the statute, and only legal issues are involved, VA has no obligation under the VCAA, or regulations implementing the VCAA, to assist the Veteran to develop evidence in this matter.  Smith v. Gober, 14 Vet. App. 227, 231-32 (2000) (VA's duty to assist under the VCAA is not applicable to a matter of statutory interpretation).

38 C.F.R. § 3.665(a) requires VA to notify the veteran that his benefits are subject to reduction due to his incarceration, of the rights of the person's dependents to an apportionment while the person is incarcerated, and the conditions under which payments to the person may be resumed upon release from incarceration.  As will be discussed in detail below, a VA letter issued in July 1997 proposed to reduce his benefits due to his incarceration, and in a September 1997 VA letter the Veteran was notified that such reduction was made complete effective April 15, 1997.  Such notice clearly provided the information required by § 3.665(a).  The RO also explained that compensation could be restored to the full rate as of the date of release from prison provided notice is received within one year of release; otherwise, benefits cannot be paid prior to the date of receipt of the notice of release.

According to 38 C.F.R. § 3.103(b)(2), no award of compensation shall be reduced or otherwise adversely affected unless the beneficiary has been notified of such adverse action and has been provided a period of 60 days in which to submit evidence for the purpose of showing that the adverse action should not be taken. The July 1997 letter informed the Veteran of a proposal to reduce his disability compensation due to his incarceration after a period of 60 days.  This letter also provided the Veteran with a VA form that informed him of his appellate rights.  Based on this evidence, VA has met the requirements for notification under 38 C.F.R. § 3.103.

The provisions of 38 U.S.C.A. § 5313 and the implementing regulation, 38 C.F.R. § 3.665, create a limitation on payment of compensation to persons incarcerated for conviction of a felony.  The law provides, in relevant part, that any person entitled to compensation who is incarcerated in a local, state, or Federal penal institution for a period in excess of sixty days for conviction of a felony shall not be paid such compensation for the period beginning on the sixty-first day of such incarceration and ending on the day such incarceration ends.  In the case of a veteran with service-connected disability rated at 20 percent or more, he shall receive the rate of compensation payable under 38 U.S.C.A. § 1114(a).  A veteran who has a service-connected disability evaluation of less than 20 percent shall receive one-half the rate of compensation payable under 38 U.S.C.A. § 1114(a).  

In the Veteran's case there is no dispute that his incarceration in a penal institution for a felony commenced on February 13, 1997.  

In a May 1997 submission from the Veteran, he stated that he was incarcerated at a county prison.  In a May 1997 submission from the Veteran received the following day, he stated that he was incarcerated at a state prison.  In July 1997, VA received notice from a state penal institution that the Veteran was incarcerated on February 13, 1997, due to the commission of a felony.  At the time of his incarceration, service connection was in effect for lumbar strain, recurrent, chronic, rated 10 percent disabling, effective September 27, 1990.  In July 1997 correspondence, the RO proposed that the Veteran's compensation benefits be reduced to the 5 percent rate (one-half the rate of compensation), effective from April 15, 1997.  In a September 1997 decision, the RO reduced the Veteran's compensation, effective April 15, 1997.  Under the terms of 38 U.S.C.A. § 1114(a), April 15, 1997, the 61st day of incarceration, was the proper date for the reduction of his compensation benefits.  Clearly, under the law the Veteran was not legally entitled to full VA compensation benefits effective April 15, 1997, the date of the initiation of the reduction of compensation benefits to the one-half the rate of his 10 percent rating which was in effect at that time.  

A November 3, 2004 entry from the Jackson VA Medical Center (VAMC) reflects that per an official at the state penal institution, the Veteran was being released from prison on November 5, 2004.  Likewise, a 'Discharge Certificate' from the state penal institution reflects that the Veteran was released from prison on November 5, 2004.  

In a February 2005 rating decision, the RO assigned a 40 percent disability rating to lumbar strain, effective December 4, 2004.  In a February 2005 decision from the RO, the Veteran's compensation benefits were restored effective November 5, 2004.  

In a December 2007 decision, the Board awarded a 40 percent disability rating for chronic lumbar strain, effective July 21, 1999.  In a January 2008 rating decision, the RO implemented the grant, assigning a 40 percent disability rating to chronic lumbar strain, effective July 21, 1999.  In February 2008 correspondence accompanying the January 2008 rating decision, the RO explained his entitlement amount and explained that compensation benefits were being withheld at the 10 percent rate due to his incarceration from August 1, 1999 to November 5, 2004.  His full compensation benefits were reinstated effective November 5, 2004, which corresponds to the date he was released from prison.  

Withholding of compensation benefits by VA is required when the four criteria provided in the statute are established.  If the veteran is incarcerated, and the incarceration is in a Federal, State, or local penal institution, and the incarceration is in excess of 60 days, and the incarceration is for conviction of a felony, reduction of the payment of a veteran's benefits is required by 38 U.S.C.A. § 5313.  The statute requires reduction in compensation beginning on the 61st day of incarceration for conviction of a felony, regardless of pending or future appeals, or the financial needs of the incarcerated veteran.

The regulation at 38 C.F.R. § 3.665(m) instructs VA to restore to a beneficiary any compensation withheld due to incarceration, if the conviction for which the veteran was incarcerated is later overturned on appeal.  There has been no allegation or evidence that the conviction in this case has been overturned.

The Veteran does not seem to dispute that his circumstances met the criteria set by 38 U.S.C.A. § 5313 for application of the requirement of reduction of his disability compensations benefits.  The Veteran has not appeared to dispute that he was convicted of a felony and was incarcerated on February 13, 1997, and that the conviction caused him to be incarcerated for over 61 days until November 5, 2004.  

The Veteran appears to take issue with the fact that at the time he was notified that a 40 percent disability was warranted from July 21, 1999 for his lumbar spine disability, he was no longer incarcerated.  The Board acknowledges that at the time of issuance of the December 2007 Board decision granting the 40 percent rating, and at the time of the implementation of the 40 percent rating in the January 2008 rating decision, the Veteran was no longer incarcerated.  However, the fact remains that the 40 percent rating is effective for a portion of time the Veteran was incarcerated - from July 21, 1999 to November 5, 2004 - and he is not entitled to his full compensation for the period he was incarcerated.  38 U.S.C.A. § 1114; 38 C.F.R. § 3.665.  There is no legal basis for restoring any compensation benefits, other than the amount he is currently in receipt of pursuant to § 1114(a).

CONTINUED ON NEXT PAGE...


The provisions of 38 U.S.C.A. § 5107(b) regarding reasonable doubt are not applicable, since the facts are not in controversy.  The law is dispositive, and VA is not authorized to disregard that statute.  VA may not pay the Veteran benefits in excess of the rate prescribed by regulation.  The reduction in the Veteran's compensation to 10 percent consistent with 38 U.S.C.A. § 1114(a), based on his incarceration for a felony, was proper, and the Veteran's appeal for restoration of any compensation in excess of this rate while incarcerated must be denied.


ORDER

The reduction of compensation benefits from July 21, 1999 to November 5, 2004 was proper and the appeal is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


